Citation Nr: 1746650	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-24 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the reduction to a 10 percent rating for service-connected residuals of prostate cancer, effective November 1, 2013, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 1952 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which reduced the evaluation for service-connected residuals of prostate cancer from 40 percent to 10 percent, effective November 1, 2013.  The Veteran disagreed with the reduction and perfected a timely appeal in June 2014.

In June 2017, the Veteran was scheduled to appear for a videoconference hearing with a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was granted service connection for prostate cancer in a November 2002 rating decision; a 100 percent evaluation was assigned, effective October 9, 2001 and a 60 percent evaluation was assigned, effective August 1, 2002.

2.  In a March 2005 rating decision, the RO reduced the rating for service-connected residuals of prostate cancer to 20 percent, effective June 1, 2005; however in an April 2006 statement of the case, a 40 percent rating was assigned from April 15, 2005.  The Veteran did not perfect an appeal as to that reduction and the determination became final.

3.  In an August 2013 rating decision, the RO reduced the rating for service-connected residuals of prostate cancer to 10 percent, effective from November 1, 2013.

4.  The evidence of record at the time of the August 2013 rating decision did not clearly reflect a material improvement in the Veteran's service-connected residuals of prostate cancer, which resulted in an improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

Restoration of a 40 percent disability rating for the Veteran's service-connected residuals of prostate cancer is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Propriety of the reduction

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the veteran will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.

Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Once the five-year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, the Court requires that adjudicators must:  1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; 2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; 3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-20.

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. § 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the conditions had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The Veteran's service-connected prostate cancer residuals are rated under Diagnostic Code (DC) 7528, malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.

A note after DC 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, DC 7528, Note.

In a November 2002 rating decision, the RO granted service connection for residuals of prostate cancer; a 100 percent rating was assigned from October 9, 2001 and a 60 percent rating was assigned from August 1, 2002.  In a March 2005 rating decision, the Veteran's rating was reduced to 20 percent from June 1, 2005.  The Veteran filed a notice of disagreement (NOD) as to the reduction and a statement of the case (SOC) was issued in April 2006, which established a 40 percent rating for residuals of prostate cancer from April 15, 2005.  The Veteran did not perfect an appeal and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, the 40 percent rating was in effect for five years or more; therefore, the provisions of 38 C.F.R. § 3.344(c) apply.

Following a VA examination in April 2013, the RO proposed to reduce the assigned 40 percent rating for residuals of prostate cancer to 10 percent.  The reduction was effectuated in an August 2013 rating decision; a 10 percent rating was assigned from November 1, 2013.  The Veteran contends that the reduction from 40 percent to 10 percent for his service-connected residuals of prostate cancer was not warranted.  He argues that the 40 percent evaluation should be restored.  See, e.g., the NOD dated October 2013.

As an initial matter, the Board finds that the evidence does not indicate, and the Veteran does not contend, that the relevant notice requirements in effectuating the reduction were not met in this case.

However, the Board further observes that, in reducing the Veteran's rating, the RO neither cited to nor discussed 38 C.F.R. § 3.344, the pertinent regulation in effect at that time governing the reduction of a disability rating of a disability that was in effect for five or more years.  See Kitchens, 7 Vet. App. at 325 ("Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law"); see also Greyzck, supra.

Moreover, the Board finds that the evidence of record did not disclose material improvement in service-connected residuals of prostate cancer warranting the reduction of the 40 percent ratings from November 1, 2013.

In pertinent part, the evidence of record shows that the initial 100 percent rating for residuals of prostate cancer was assigned based upon an August 2002 VA examination, which documented the Veteran's July 2002 diagnosis with prostate cancer.  See the November 2002 rating decision.  The August 2002 VA examination reported that the Veteran underwent a total prostatectomy with subsequent complaints of weak urine stream and urinary incontinence.  As such, the November 2002 rating decision assigned a 60 percent rating for prostate cancer, effective from August 1, 2002.

In a March 2005 rating decision, the RO reduced the assigned rating for prostate cancer to 20 percent based upon findings of an October 2004 VA examination.  As described above, the Veteran disagreed with the reduction and the assigned evaluation was increased to 40 percent, effective April 15, 2005 based upon findings from an April 2005 letter from the Veteran's treatment provider, Dr. W.R., who detailed the Veteran's incontinence and voiding dysfunction.  Specifically, Dr. W.R. reported that the Veteran has dribbling of the urine stream, which requires him to wear padded underwear that he changes twice per day.  The Veteran did not perfect an appeal, and the reduction became final.

In a June 2011 VA examination report, the examiner noted that the Veteran experienced hesitancy/difficulty starting his urine stream, as well as weak/intermittent stream with dribbling.  The Veteran denied dysuria, straining to urinate, hematuria, urethral discharge, and frequent nocturia.  He denied urinary leakage or incontinence.  He had no history of urinary tract infections, and no report of obstructed voiding.  Nevertheless, the RO confirmed and continued the assigned 40 percent rating in a December 2011 rating decision.

The Veteran was subsequently afforded a VA examination in April 2013 at which time the examiner noted the Veteran's report that his prostate cancer remained in remission.  The Veteran endorsed voiding dysfunction; specifically urine leakage that does not require absorbent materials.  He reported urinary frequency with day time voiding interval between two to three hours.  The examiner also noted that the Veteran has obstructed voiding with markedly decreased force of urine stream.  The Veteran did not have recurrent upper respiratory infections.  The examiner stated that the service-connected residuals of prostate cancer do not impact his ability to work.

In a May 2013 rating decision, the RO proposed to reduce the assigned rating for residuals of prostate cancer to 10 percent, and the reduction was effectuated in an August 2013 rating decision, effective November 1, 2013.

Based upon review of the record, the Board finds that there was no material change in the severity of the Veteran's disability to warrant the reduction of the 40 percent rating from November 1, 2013.  Significantly, the April 2013 VA examination did not reflect an actual change in the severity in the Veteran's residuals of prostate cancer.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (the reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered).  In that regard, the April 2013 VA examination report did not specifically address whether the Veteran's prostate cancer residual symptoms had improved, and additionally failed to specify whether any such improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.

As indicated above, pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  Critically, the evidence of record at the time of the August 2011 rating decision documented the Veteran's history of urinary frequency, urine leakage, and obstructed voiding.  Accordingly, the Board finds that the RO failed to adequately discuss the Veteran's occupational and functional limitations due to service-connected residuals of prostate cancer, and failed to cite any evidence reflecting actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420.  For these reasons, the Board finds that the medical evidence of record, to include the April 2013 VA examination, did not reflect actual change in the severity of the Veteran's prostate cancer residual symptoms and did not indicate material improvement.  Under the circumstances, the reductions will not be sustained.

In short, the RO's findings in this case that the Veteran's residuals of prostate cancer no longer approximated the criteria for a 40 percent rating are not sufficient to sustain a finding that the reduction was proper under 38 C.F.R. § 3.344.  Accordingly, the action to reduce the rating is void, and the 40 percent evaluation for residuals of prostate cancer is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344; Schafrath, supra; Kitchens, supra; Brown, supra.


ORDER

Reduction to a 10 percent rating for service-connected residuals of prostate cancer was improper; restoration of the 40 percent rating is granted.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


